Exhibit 10.1




PEOPLES STATE BANK




EXECUTIVE DEFERRED COMPENSATION AGREEMENT




THIS AGREEMENT is made by and between Peoples State Bank (the “Bank”), a
Wisconsin state bank with its principal office in Wausau, Wisconsin, and
_________________ (the “Executive”), a key officer employed by the Bank.  This
Agreement amends and restates that certain Executive Deferred Compensation
Agreement, dated __________, by and between the Bank and the Executive.




INTRODUCTION




To encourage the Executive to remain an employee of the Bank, the Bank is
willing to provide to the Executive a deferred compensation opportunity and a
deferred bonus opportunity.  The Bank will pay the Executive’s benefits from the
Bank’s general assets.  




AGREEMENT




The Executive and the Bank agree as follows:




Article 1

Definitions




1.1

Definitions.  Whenever used in this Agreement, the following words and phrases
shall have the meanings specified:




1.1.1

“Base Salary” means the Executive’s base compensation, excluding any and all
other compensation such as commissions, allowances or other non-annual payments
or non-annual incentive bonuses, whether paid in cash, deferred cash payments or
payments into or for any deferred compensation arrangement, including a Code
section 401(k) plan, and premium payment for life insurance under the terms of
any other deferred compensation or benefit arrangement.




1.1.2

“Beneficiary” means each person designated pursuant to Article 6, or the estate
of the deceased Executive, entitled to benefits, if any, upon the death of the
Executive.




1.1.3

“Beneficiary Designation Form” means the form established from time to time by
the Plan Administrator that the Executive completes, signs, and returns to the
Plan Administrator to designate one or more Beneficiaries.




1.1.4

“Benefit Election Form” means the form attached hereto as Exhibit B.











--------------------------------------------------------------------------------




1.1.5

“Change of Control” means (other than Permitted Transfers):




(a)

a change in the ownership of the Bank or the Holding Company whereby a person or
group (a “Person”) (within the meaning of Code section 409A) acquires, directly
or indirectly, ownership of a number of shares of capital stock of the Bank or
the Holding Company which, together with capital stock already held by such
Person, constitutes more than fifty percent (50%) of the total fair market value
or of the combined voting power of the Bank’s or Holding Company’s outstanding
capital stock; provided, however, that if a Person already owns more than fifty
percent (50%) of the total fair market value or of the combined voting power of
the Bank’s or Holding Company’s outstanding capital stock, the acquisition of
additional capital stock by such Person is not considered a Change of Control;
or




(b)

a change in the effective control of the Holding Company whereby




(i)

a Person acquires (or has acquired during the preceding twelve (12) month period
ending on the date of the most recent acquisition by such person), directly or
indirectly, ownership of a number of shares of capital stock of the Holding
Company which constitutes thirty-five percent (35%)or more of the combined
voting power of the Holding Company’s outstanding capital stock; provided,
however, that if a Person already owns thirty-five percent (35%) or more of the
combined voting power of the Holding Company’s outstanding capital stock, the
acquisition of additional capital stock by such Person is not considered a
Change of Control; or




(ii)

a majority of the persons who were members of the Board of Directors of the Bank
or Holding Company as of the Effective Date are, within a twelve (12) month
period, replaced by individuals whose appointment or election to the Bank’s or
Holding Company’s Board of Directors is not endorsed by a majority of the Bank’s
or Holding Company’s Board of Directors prior to such appointment or election;
or




(c)

a change in the ownership of the assets of the Bank or the Holding Company
whereby a Person acquires (or has acquired during a twelve (12) month period
ending on the date of the most recent acquisition by such person) assets of the
Bank or the Holding Company that have a  total gross fair market value equal to
or more than forty percent (40%) of the total gross fair market value of all of
the assets of the Bank or the Holding Company immediately prior to such
acquisition or acquisitions; provided, however, that there is no Change of
Control if assets are transferred to an entity that is controlled by the
shareholders of the Bank or the Holding Company immediately after the transfer,
nor is it a Change of Control if the Bank or the Holding Company transfers
assets to:








2




--------------------------------------------------------------------------------

(i)

a shareholder of the Bank or the Holding Company (immediately before the asset
transfer) in exchange for or with respect to the shareholder’s capital stock in
the Bank or the Holding Company;




(ii)

an entity, fifty percent (50%) or more of the total value or voting power of
which is owned, directly or indirectly, by the Bank or the Holding Company;




(iii)

a Person that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of all the outstanding capital stock of the Bank or
the Holding Company; or




(iv)

an entity, at least fifty percent (50%) of the total value or voting power of
which is owned, directly or indirectly, by a Person described in paragraph (iii)
of this Section 1.1.5(c).




1.1.6

“Change in Control Benefit” means the benefit described in Section 4.4.




1.1.7

“Code” means the Internal Revenue Code of 1986, as amended.




1.1.8

“Death Benefit” means the benefit described in Article 5.




1.1.9

“Death Benefit Election Form” means the form attached hereto as Exhibit C.




1.1.10

“Deferral” means the amount of Base Salary or bonus compensation (if any) that
the Executive elects to contribute to the Deferral Account, as set forth on the
Deferral Election Form.




1.1.11

“Deferral Account” means the bookkeeping account established by the Bank
pursuant to Article 3.




1.1.12

“Deferral Election Form” means the form by which the Executive elects to make
Deferrals of Base Salary or bonus compensation (if any), which is attached to
this Agreement as Exhibit A.




1.1.13

“Disability” means (i) the inability of the Executive to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of more than twelve (12) months, or (ii) the
receipt of income replacement benefits for a period of more than three (3)
months under a Bank-sponsored or Holding Company-sponsored accident and health
plan covering the Executive due to medically determinable physical or mental
impairment which is expected to result in death or is expected to last for a
continuous period of more than twelve (12) months.




1.1.14

“Disability Benefit” means the benefit described in Section 4.3.





3




--------------------------------------------------------------------------------




1.1.15

“Effective Date” means ___________.  The effective date of this amended and
restated Agreement is _________, 2007.




1.1.16

“Early Termination of Employment” means the Executive’s Termination of
Employment prior to attainment of Normal Retirement Age for any reason other
than death, Disability or Termination of Employment for Cause.




1.1.17

“Holding Company” means PSB Holdings, Inc., a Wisconsin corporation and
registered bank holding company.




1.1.18

“Interest” has the meaning set forth in Section 3.1.3.




1.1.19

“Matching Grant” means the amount, if any, contributed or credited to the
Deferral Account by the Bank which does not represent Deferrals of Base Salary
or bonus compensation (if any) or Interest  credited pursuant to Section 3.1.3
of this Agreement.




1.1.20

“Normal Retirement Age” means age sixty-five (65).




1.1.21

“Normal Retirement Benefit” means the benefit described in Section 4.1.




1.1.22

“Normal Retirement Date” means the Executive's Termination of Employment after
the attainment of Normal Retirement Age.




1.1.23

“Permitted Transfers” means that a Shareholder may make the following transfers
and such transfers shall be deemed not to be a Change of Control under Section
1.1.5:




(a)

to any trust, company, or partnership created solely for the benefit of any
Shareholder or any spouse of or any lineal descendent of any Shareholder;




(b)

to any individual or entity by bona fide gift;




(c)

to any spouse or former spouse of any Shareholder pursuant to the terms of a
decree of divorce;




(d)

to any officer or employee of the Agency pursuant to any incentive stock option
plan established by the Bank or Holding Company;




(e)

to any family member of any Shareholder;




(f)

after receipt of any necessary regulatory approvals, to any company or
partnership, including but not limited to, a family limited partnership, a
majority of the stock or interests of which company or partnership are owned by
any of the Shareholder; or





4




--------------------------------------------------------------------------------




(g)

to any trust established by the Bank or Holding Company and intended to qualify
under section 401(a) of the Code.




1.1.24

“Plan Year” means each twelve (12) consecutive month period beginning on January
1st and ending on December 31st of each year.  




1.1.25

“Return On Equity” or “ROE” means a fraction, the numerator of which is the net
earnings of the Bank after state and federal corporate tax, but excluding (i)
after-tax annual interest expense payable on the trust preferred securities
issued by the Holding Company (if any), (ii) after-tax income resulting from
death proceeds payable from any life insurance policies acquired by the Bank,
(iii) extraordinary items (determined pursuant to GAAP), and the denominator of
which is the shareholder’s equity of the Bank as of the end of the preceding
Plan Year.




1.1.26

“Shareholder” means an existing owner of issued and outstanding stock of the
Holding Company as of the Effective Date of this Agreement.




1.1.27

“Specified Employee” means a “key employee,” as defined in Code section 416(i)
and the regulations issued there under.




1.1.28

“Termination of Employment,” “Terminates Employment,” “Terminates” and similar
mean that the Executive has incurred a separation of service (within the meaning
of Code section 409A and the guidance and regulations issued thereunder) and
ceases to be employed by the Bank and/or the Holding Company for any reason.




1.1.29

“Termination of Employment for Cause” has the meaning set forth in Article 7.




1.1.30

“Unforeseeable Emergency” means a severe financial hardship of the Executive or
the Executive’s Beneficiary resulting from (a) illness or accident of the
Executive, the Executive’s Beneficiary, or the spouse or dependent (as defined
in section 152(a) of the Internal Revenue Code) of either; (b) loss of the
Executive’s or Executive’s Beneficiary’s property due to casualty; or (c) other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Executive or the Executive’s Beneficiary.  The
determination of the occurrence of an Unforeseeable Emergency is based upon all
relevant facts and circumstances and shall be determined in accordance with and
shall otherwise comply with the requirements of Code section 409A and the
regulations issued thereunder.




Article 2

Deferral Election




2.1

Initial Deferral Election.  The Executive shall make an initial Deferral
election under this Agreement by filing with the Bank a signed Deferral Election
Form within thirty (30) days after the Effective Date of this Agreement.  The
Deferral Election Form shall set forth the





5




--------------------------------------------------------------------------------

amount of Base Salary and bonus compensation (if any) to be deferred, and shall
be effective to defer only Base Salary and bonus compensation (if any) earned
after the date the Deferral Election Form is received by the Bank.  A Deferral
Election Form shall remain in effect until modified by the Executive in
accordance with Section 2.2.  




2.2

Election Changes.




2.2.1

Generally.  Once filed, a Deferral Election Form is irrevocable for the Plan
Year to which the Deferral Election Form applies (subject to Section 2.2.2).
 Upon the Bank’s approval, the Executive may modify the amount of Base Salary or
bonus compensation (if any) to be deferred in a subsequent Plan Year by filing a
new Deferral Election Form with the Bank prior to the beginning of such Plan
Year for which Base Salary and bonus compensation (if any) is to be deferred.
 The new Deferral Election Form shall not be effective until the first day of
the Plan Year following the Plan Year in which the new Deferral Election Form is
received and approved by the Bank.




2.2.2

Cancellation of Deferrals Upon Unforeseeable Emergency.  Notwithstanding the
requirements of Section 2.2.1, if the Executive incurs an Unforeseeable
Emergency or a hardship distribution under section 1.401(k)-1(d)(3) of the Code
and the regulations thereunder, the Executive may cancel Deferrals under this
Agreement.  Any Deferral Election Form submitted by the Executive to the Bank
subsequent to cancellation of Deferrals under this Section 2.2.2 shall be
considered an initial Deferral Election Form by the Executive for purposes of
Code section 409A and the guidance and regulations issued thereunder.




2.2.3

Void Elections.  Any elections provided for in this Agreement which would be
deemed by operation of law to be taxable to the Executive prior to the
anticipated payment of the benefits to the Executive or by operation of law
would cause a loss of deductibility by the Bank when the payments commence or
greater taxation than anticipated by the Bank for this Agreement will be deemed
not to have been made by the Executive.




Article 3

Deferral Account




3.1

Establishing and Crediting.  The Bank shall establish a Deferral Account on its
books for the Executive and shall credit to the Deferral Account the following
amounts:




3.1.1

Deferrals.  The amount of Base Salary or bonus compensation (if any) deferred by
the Executive as set forth in the signed Deferral Election Form completed by the
Executive and submitted to the Bank in accordance with Article 2.  The Bank
shall credit the Deferrals as of the time such amounts would have otherwise been
paid to the Executive as Base Salary or bonus compensation (if any) in
accordance with the Bank’s or Holding Company’s regular payroll schedule and
policy.  Notwithstanding the above, in any given Plan Year the amount of Base
Salary deferred by the Executive shall not exceed twenty percent (20%) of Base
Salary and the amount of bonus compensation (if





6




--------------------------------------------------------------------------------

any) deferred by the Executive shall not exceed seventy percent (70%) of bonus
compensation.




3.1.2

Matching Grant.  The Bank shall make a contribution to the Executive’s Deferral
Account in the form of a Matching Grant equal to twenty (20%) of the Executive’s
Deferrals up to a maximum of three percent (3%) of the Executive’s Base Salary.
 The Bank shall credit the Matching Grant to the Deferral Account at the same
time the Executive’s Deferrals are credited to the Deferral Account in
accordance with Section 3.1.1.




3.1.3

Interest.  Until any benefit payment commences under this Agreement, as of the
last day of each Plan Year, the Bank shall calculate Interest on the Deferral
Account balance at a rate equal to the annual ROE of the Bank determined as of
the last day of the Plan Year, with such Interest to be compounded annually and
credited on the last day of the Plan Year.  The minimum rate of Interest
credited under the first sentence of this Section 3.1.3 shall be five percent
(5%), and the maximum rate of Interest shall be fifteen percent (15%).  In the
year that the Executive obtains Normal Retirement Age, the Bank shall calculate
Interest on the Deferral Account balance at a rate equal to the annual ROE of
the Bank determined as of the last day of the Plan Year, with such Interest to
be credited on a pro-rata basis.  After the commencement of any benefit payment
under this Agreement, the Bank shall calculate Interest on the Deferral Account
balance at a rate equal to seven percent (7%), with such Interest to be
compounded bi-weekly until the full benefit is paid from this Agreement.
 Interest will continue to be credited until the Deferral Account balance is
fully paid.  Notwithstanding the preceding, the rate of Interest credited under
this Section 3.1.3 is subject to adjustment from time to time in the sole
discretion of the Bank approved by the board of directors.




3.1.4

Vesting Schedule.  The Executive shall be one hundred percent (100%) vested in
any Deferrals made under this Agreement.  The Executive shall vest in any
Matching Grant credited under Section 3.1.2 and any Interest credited under
Section 3.1.3 in accordance with the following schedule:




Plan Years Completed

Vesting Percentage

1

0%

2

20%

3

40%

4

60%

5

80%

6

100%





At the end of the sixth (6th) Plan Year from such Matching Grant or Interest,
the Executive shall be one hundred percent (100%) vested in that or any future
Matching Grant or Interest credited under Sections 3.1.2 and 3.1.3.  For
purposes of determining an Executive’s vested percentage under this Section
3.1.4, all Plan Years completed since the Effective Date shall be considered.





7




--------------------------------------------------------------------------------




3.2

Statement of Accounts.  The Bank shall provide to the Executive, within 120 days
after the end of each Plan Year, a statement setting forth the Deferral Account
balance.




3.3

Accounting Device Only.  The Deferral Account is solely a device for measuring
amounts to be paid under this Agreement.  The Deferral Account is not a funded
trust of any kind. The Executive is a general unsecured creditor of the Bank for
the payment of benefits and does not retain any ownership of the mutual funds
used to determine Return on Investment.  The benefits represent the mere Bank
promise to pay such benefits.  The Executive’s rights are not subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by the Executive’s creditors.




Article 4

Lifetime Benefits




4.1

Normal Retirement Benefit.  Upon the Normal Retirement Date, the Bank shall pay
to the Executive the benefit described in this Section 4.1 in lieu of any other
benefit under this Agreement.




4.1.1

Amount of Benefit.  The benefit under this Section 4.1 is one hundred percent
(100%) of the Deferral Account balance determined as of the Executive’s Normal
Retirement Date.




4.1.2

Payment of Benefit.  The Bank shall pay the benefit described in Section 4.1.1
to the Executive in the form elected by the Executive on the Benefit Election
Form.  The benefit shall commence on the last day of the month following the
Executive’s Normal Retirement Date; provided, however, that, subject to Section
5.3, if the Executive is a Specified Employee, the benefit under this Section
4.1 shall not commence until the last day of the sixth (6th) month following the
Executive’s Normal Retirement Date.  




4.2

Early Termination Benefit.  Upon Termination of Employment prior to Normal
Retirement Age for reasons other than death, a Change of Control or Disability,
the Bank shall pay to the Executive the benefit described in this Section 4.2 in
lieu of any other benefit under this Agreement.




4.2.1

Amount of Benefit.  The benefit under this Section 4.2 is the vested portion of
the Deferral Account, determined pursuant to Section 3.1.4, as of the date of
the Executive’s Termination of Employment.




4.2.2

Payment of Benefit.  The Bank shall pay the benefit described in Section 4.2.1
to the Executive in a single lump-sum payment within sixty (60) days following
the Executive’s Termination of Employment, provided, however, that, Subject to
Section 5.3, if the Executive is a Specified Employee, the benefit under this
Section 4.1 shall not commence until the last day of the sixth (6th) month
following the Executive’s Termination of Employment.








8




--------------------------------------------------------------------------------

4.3

Disability Benefit.  If the Executive incurs a Termination of Employment due to
Disability prior to Normal Retirement Age, the Bank shall pay to the Executive
the benefit described in this Section 4.3 in lieu of any other benefit under
this Agreement.




4.3.1

Amount of Benefit.  The benefit under this Section 4.3 is one hundred percent
(100%) of the Deferral Account balance determined as of the date of the
Executive’s Termination of Employment.




4.3.2

Payment of Benefit.  The Bank shall pay the benefit described under Section
4.3.1 to the Executive in a single lump-sum payment within sixty (60) days
following the Executive’s Termination of Employment.




4.4

Change of Control Benefit.  Upon a Termination of Employment prior to Normal
Retirement Age and subsequent to a Change of Control, the Bank shall pay to the
Executive the benefit described in this Section 4.4 in lieu of any other benefit
under this Agreement.




4.4.1

Amount of Benefit.  The benefit under this Section 4.4 shall be one hundred
percent (100%) of the Deferral Account balance determined as of the date of the
Executive’s Termination of Employment.




4.4.2

Payment of Benefit.  The Bank shall pay the benefit described in Section 4.4.1
to the Executive in a lump-sum payment within sixty (60) days following the
Executive’s Termination of Employment, provided, however, that, Subject to
Section 5.3, if the Executive is a Specified Employee, the benefit under this
Section 4.1 shall not commence until the last day of the sixth (6th) month
following the Executive’s Termination of Employment.




4.5

Unforeseeable Emergency Benefit.  In the event the Executive suffers an
Unforeseeable Emergency, the Bank may, if it deems it advisable in its sole and
absolute discretion, distribute to or utilize on behalf of the Executive as a
hardship benefit (“Hardship Benefit”) any portion of the Executive’s Deferral
Account up to the amount necessary to address the unforeseeable emergency.  Any
Hardship Benefit shall be distributed or utilized at such times as the Executive
shall determine, and the Deferral Account shall be reduced by the amount so
distributed and/or utilized.




Article 5

Death Benefits




5.1

Death During Active Service.  If the Executive dies while in the employment of
the Bank, the Bank shall pay to the Executive’s beneficiary the benefit
described in this Section 5.1 in lieu of any other benefit under this Agreement.




5.1.1

Amount of Benefit.  The benefit under this Section 5.1 shall be one hundred
percent (100%) of the Deferral Account balance determined as of the date of the
Executive’s death.








9




--------------------------------------------------------------------------------

5.1.2

Payment of Benefit.  The Bank shall pay the benefit described in Section 5.1.1
to the Executive’s Beneficiary in the form elected by the Executive on the Death
Benefit Election Form.  The benefit shall commence on the last day of the month
following the Executive’s death.




5.2

Death During Payment of a Benefit.  If the Executive dies after any benefit
payments have commenced under this Agreement but before receiving all such
payments, the Bank shall pay the remaining benefits to the Executive’s
beneficiary at the same time and in the same amounts they would have been paid
to the Executive had the Executive survived.




5.3

Death After Termination of Employment But Before Payment of a Benefit Commences.
 If the Executive is entitled to a benefit under this Agreement, but dies prior
to the commencement of said benefit payments, the Bank shall pay the same
benefit payments to the Executive’s beneficiary that the Executive was entitled
to prior to death except that the benefit payments shall commence on the last
day of the month following the date of the Executive’s death.




Article 6

Beneficiaries




6.1

Beneficiary Designations.  The Executive shall designate a beneficiary by filing
a written Beneficiary Designation Form with the Bank.  The Executive may revoke
or modify the designation at any time by filing a new designation.  However,
designations will only be effective if signed by the Executive and acknowledged
by the Bank during the Executive’s lifetime.  The Executive’s beneficiary
designation shall be deemed automatically revoked if the beneficiary predeceases
the Executive or if the Executive names a spouse as beneficiary and the marriage
is subsequently dissolved.  If the Executive dies without a valid beneficiary
designation, all payments shall be made to the Executive’s estate.




6.2

Facility of Payment.  If a benefit is payable to a minor, to a person declared
incompetent, or to a person incapable of handling the disposition of his or her
property, the Bank may pay such benefit to the guardian, legal representative or
person having the care or custody of such minor, incompetent person or incapable
person.  The Bank may require proof of incompetence, minority or guardianship as
it may deem appropriate prior to distribution of the benefit.  Such distribution
shall completely discharge the Bank from all liability with respect to such
benefit.




Article 7

General Limitations




7.1

Termination of Employment for Cause.  Notwithstanding any provision of this
Agreement to the contrary, the Bank shall not pay any Matching Grant or Interest
credited under this Agreement if the Bank terminates the Executive’s employment
for:  




(a)

conviction of, or a plea of nolo contendere by, Executive to a felony or to
fraud, embezzlement or misappropriation of funds;





10




--------------------------------------------------------------------------------




(b)

the commission of a fraudulent act or omission, breach of trust or fiduciary
duty, or insider abuse with regard to the Bank, that has had a material adverse
effect on the Bank;




(c)

material violation by Executive of any applicable federal banking law or
regulation that has had a material adverse effect on the Bank; or




(d)

the willful failure by Executive, without communication to the Board of
Directors before such act, to adhere to the Bank’s written policies, which
causes a material monetary injury or other material harm to the Bank;




Notwithstanding the foregoing, the Executive shall not be deemed to have been
terminated by reason of violating Sections 7.1(b), (c), or (d) until Executive
is notified in writing by the Bank (or its successor entity) of a determination
of a violation of Sections 7.1(b), (c), or (d), specifying the particulars
thereof in reasonably sufficient detail, and giving the Executive a reasonable
opportunity (of not less than thirty (30) days), together with his counsel, to
explain to the Bank why there has been no violation of Sections 7.1(b), (c), or
(d), followed by a finding by the Bank (i) that in the good faith opinion of the
Bank (or its successor entity) the Executive had committed an act described in
Sections 7.1(b), (c), or (d) above, (ii) specifying the particulars thereof in
detail, and (iii) determining that such violation has not been corrected, or is
not capable of correction.  Nothing herein shall limit the right of the
Executive or his Beneficiary to contest the validity or propriety of any such
determination.




7.2

Golden Parachute Payment.  Notwithstanding any provision of this Agreement to
the contrary, the Bank shall not be required to pay any benefit under this
Agreement if, upon the advice of counsel, the Bank determines that the payment
of such benefit would be prohibited by 12 C.F.R. Part 359 or any successor
regulations regarding employee compensation promulgated by any regulatory agency
having jurisdiction over the Bank or its affiliates or to the extent the benefit
would be a non-deductible excess parachute payment under Sections 280G and 4999
of the Code.  To the extent possible, such benefit payment shall be
proportionately reduced to allow payment within the fullest extent permissible
under applicable law.




Article 8

Claims and Review Procedure




8.1

Claims Procedure.  An Executive or beneficiary (“claimant”) who has not received
benefits under the Agreement that he or she believes should be paid shall make a
claim for such benefits as follows:




8.1.1

Initiation – Written Claim.  The claimant initiates a claim by submitting to the
Bank a written claim for the benefits.




8.1.2

Timing of Bank Response.  The Bank shall respond to such claimant within ninety
(90) days after receiving the claim.  If the Bank determines that special
circumstances require additional time for processing the claim, the Bank can
extend the





11




--------------------------------------------------------------------------------

response period by an additional ninety (90) days by notifying the claimant in
writing, prior to the end of the initial 90-day period, that an additional
period is required.  The notice of extension must set forth the special
circumstances and the date by which the Bank expects to render its decision.  




8.1.3

Notice of Decision.  If the Bank denies part or all of the claim, the Bank shall
notify the claimant in writing of such denial.  The Bank shall write the
notification in a manner calculated to be understood by the claimant.  The
notification shall set forth:




(a)

the specific reasons for the denial,




(b)

a reference to the specific provisions of the Agreement on which the denial is
based,




(c)

a description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed,




(d)

an explanation of the Agreement’s review procedures and the time limits
applicable to such procedures, and,




(e)

a statement of the claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.




8.2

Review Procedure.  If the Bank denies part or all of the claim, the claimant
shall have the opportunity for a full and fair review by the Bank of the denial,
as follows:




8.2.1

Initiation – Written Request.  To initiate the review, the claimant, within
sixty (60) days after receiving the Bank’s notice of denial, must file with the
Bank a written request for review.  




8.2.2

Additional Submissions – Information Access.  The claimant shall then have the
opportunity to submit written comments, documents, records and other information
relating to the claim.  The Bank shall also provide the claimant, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant (as defined in applicable ERISA regulations) to
the claimant’s claim for benefits.




8.2.3

Considerations on Review.  In considering the review, the Bank shall take into
account all materials and information the claimant submits relating to the
claim, without regard to whether such information was submitted or considered in
the initial benefit determination.  




8.2.4

Timing of Bank Response.  The Bank shall respond in writing to such claimant
within sixty (60) days after receiving the request for review.  If the Bank
determines that special circumstances require additional time for processing the
claim, the Bank can extend the response period by an additional sixty (60) days
by notifying the





12




--------------------------------------------------------------------------------

claimant in writing, prior to the end of the initial 60-day period, that an
additional period is required.  The notice of extension must set forth the
special circumstances and the date by which the Bank expects to render its
decision.  




8.2.5

Notice of Decision.  The Bank shall notify the claimant in writing of its
decision on review.  The Bank shall write the notification in a manner
calculated to be understood by the claimant.  The notification shall set forth:




(a)

the specific reasons for the denial,




(b)

a reference to the specific provisions of the Agreement on which the denial is
based,




(c)

a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits, and,




(d)

a statement of the claimant’s right to bring a civil action under ERISA Section
502(a).




Article 9

Amendments and Termination




9.1

Amendment With Consent.  This Agreement may be amended by written agreement
between the Bank and the Executive; provided, however, that no such amendment
shall cause any amount otherwise payable hereunder to be accelerated in
violation of the requirements of Code section 409A and the rules and regulations
adopted thereunder.




9.2

Suspension of Agreement.  The Bank may, in its sole discretion and prior to
commencement of benefits under this Agreement, suspend this Agreement.  Upon
suspension of the Agreement, the Executive shall not be permitted to make any
further Deferrals hereunder, and shall receive no other credit to the Deferral
Account except Interest under Section 3.1.3 hereunder, unless and until the
Agreement is no longer suspended.  If the Agreement is suspended, the Executive
shall be entitled to benefits under this Agreement as otherwise provided in
accordance with the terms of this Agreement.




9.3

Termination of Agreement.  This Agreement may be terminated by the Bank at any
time, if, and only if, all agreements maintained by the Bank, or an affiliate,
that are similar in nature to this Agreement are simultaneously terminated.
 Upon termination of this Agreement, all Compensation Deferrals shall cease, but
Executive’s Deferral Account shall continue to be adjusted for earnings as
provided in Article 3.  To compensate the Executive for the accelerated tax
liability associated with the lump-sum payment, the Bank shall pay the Executive
an additional lump-sum “gross up” payment such that the amount received by the
Executive after paying taxes on both the lump-sum payment due under this Section
9.3. and after paying taxes on the gross-up payment is equal to the lump-sum
payment due to the Executive under this





13




--------------------------------------------------------------------------------

Section 9.3.  The Bank and the Executive shall coordinate in good-faith to
determine the appropriate amount of the gross-up payment.




9.3.1

Termination After the Commencement of Benefits.  In the event the Bank
terminates this Agreement under Section 9.3 after the Executive or beneficiary
has commenced receiving benefits under this Agreement, the Bank shall continue
making the next twelve (12) scheduled payments following the date this Agreement
is terminated.  The Bank shall then pay the Executive, or the Executive’s
beneficiary, as applicable, one hundred percent (100%) of the remaining Deferral
Account in a single lump-sum payment on the twelfth (12th) month anniversary of
the date this Agreement is terminated, unless the Executive becomes entitled to
a benefit prior to such date, at which time the lump-sum benefit determined
under this Section 9.3.1 shall be paid.   




9.3.2

Termination Before the Commencement of Benefits.  In the event the Bank
terminates this Agreement under Section 9.3 before payment of benefits have
commenced under this Agreement, the Executive shall be entitled to one hundred
percent (100%) of the Deferral Account, determined as of the date this Agreement
is terminated. Payment of the benefit determined under this Section 9.3.2 shall
be made in a single lump-sum payment on the twelfth (12th) month anniversary of
the date the Agreement is terminated, unless the Executive becomes entitled to a
benefit prior to such date, at which time the lump-sum benefit determined under
this Section 9.3.2 shall be paid.




9.4

Termination of Agreement In Connection With a Change of Control. The Bank may
terminate this Agreement no earlier than thirty (30) days preceding, or no later
than twelve (12) months following, a Change of Control by written notice to the
Executive, if, and only if, all agreements maintained by the Bank, or an
affiliate, that are similar in nature to this Agreement are simultaneously
terminated.  To compensate the Executive for the accelerated tax liability
associated with the lump-sum payment, the Bank shall pay the Executive an
additional lump-sum “gross up” payment such that the amount received by the
Executive after paying taxes on both the lump-sum payment due under this Section
9.4. and after paying taxes on the gross-up payment is equal to the lump-sum
payment due to the Executive under this Section 9.4.  The Bank and the Executive
shall coordinate in good-faith to determine the appropriate amount of the
gross-up payment.




9.4.1

Termination of Agreement After the Commencement of Benefits.  In the event the
Bank terminates this Agreement under Section 9.4 after the Executive or
beneficiary has commenced receiving benefits under this Agreement, the Bank
shall pay the Executive, or the Executive’s beneficiary, as applicable, one
hundred percent (100%) of the remaining Deferral Account in a single lump-sum
payment within sixty (60) days following termination of the Agreement.




9.4.2

Termination of Agreement Before the Commencement of Benefits.  In the event the
Bank terminates this Agreement under Section 9.4 before the Executive or
beneficiary has commenced receiving benefits under this Agreement, the Bank
shall pay the Executive, or the Executive’s beneficiary, as applicable, one
hundred percent (100%)





14




--------------------------------------------------------------------------------

of the remaining Deferral Account in a single lump-sum payment within sixty (60)
days following termination of the Agreement.  




Article 10

Miscellaneous




10.1

Binding Effect.  This Agreement shall bind the Executive and the Bank, and their
beneficiaries, survivors, executors, administrators and transferees.




10.2

No Guarantee of Employment.  This Agreement is not a contract for employment.
 It does not give the Executive the right to remain an employee of the Bank, nor
does it interfere with the shareholders’ rights to replace the Executive.  It
also does not require the Executive to remain an employee nor interfere with the
Executive’s right to terminate employment at any time.




10.3

Non-Transferability.  Benefits under this Agreement cannot be sold, transferred,
assigned, pledged, attached or encumbered in any manner.




10.4

Tax Withholding.  The Bank shall withhold any taxes that are required to be
withheld from the benefits provided under this Agreement.




10.5

Applicable Law.  The Agreement and all rights hereunder shall be governed by the
laws of the State of Wisconsin, except to the extent preempted by the laws of
the United States of America.




10.6

Unfunded Arrangement.  The Executive and the Executive’s beneficiary are general
unsecured creditors of the Bank for the payment of benefits under this
Agreement.  The benefits represent the mere promise by the Bank to pay such
benefits. The rights to benefits are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors.  Any insurance on the Executive’s life is a general
asset of the Bank to which the Executive and the Executive’s beneficiary have no
preferred or secured claim.




10.7

Severability.  Without limitation of any other section contained herein, in case
any one or more provisions contained in this Agreement shall for any reason be
held to be invalid, illegal or unenforceable in any other respect, such
invalidity, illegality or unenforceability shall not affect the other provisions
of this Agreement. In the event  any one or more of the provisions found in the
Agreement shall be held to be invalid, illegal or unenforceable by any
governmental regulatory agency or court of competent jurisdiction, this
Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been a part of this Agreement and such provision shall be
deemed substituted by such other provisions as will most nearly accomplish the
intent of the parties to the extent permitted by applicable law.




10.8

Recovery of Estate Taxes.  If the Executive’s gross estate for federal estate
tax purposes includes any amount determined by reference to and on account of
this Agreement, and if the Executive’s Beneficiary is other than the Executive’s
estate, the Executive’s estate shall be





15




--------------------------------------------------------------------------------

entitled to recover from the Beneficiary receiving such benefit under the terms
of this Agreement, an amount by which the total estate tax due by the
Executive’s estate exceeds the total estate tax which would have been due and
payable if the value of the benefit created by this Agreement would not have
been included in the Executive’s gross estate.  If there is more than one person
receiving such benefit, the right of recovery shall be against each such person
in a pro-rata amount according to their respective interests in the total amount
of benefit created by this Agreement




10.9

Entire Agreement.  This Agreement constitutes the entire agreement between the
Bank and the Executive as to the subject matter hereof.  No rights are granted
to the Executive by virtue of this Agreement other than those specifically set
forth herein.




10.10

Administration.  The Bank shall have powers which are necessary to administer
this Agreement, including but not limited to:




(a)

interpreting the provisions of the Agreement;




(b)

establishing and revising the method of accounting for the Agreement;




(c)

maintaining a record of benefit payments; and,




(d)

establishing rules and prescribing any forms necessary or desirable to
administer the Agreement.




10.11

Named Fiduciary.  The Bank shall be the named fiduciary and Agreement
administrator under this Agreement with respect to any reporting obligations
under ERISA.  The named fiduciary may delegate to others certain aspects of the
management and operation responsibilities of the Agreement, including the
employment of advisors and the delegation of ministerial duties to qualified
individuals.




10.12

Full Obligation.  Notwithstanding any provision to the contrary, when the Bank
has paid either the lifetime benefits (as set forth in Article 4) or death
benefits (as set forth in Article 5) as appropriate under any section of the
Agreement, the Bank has completed its obligation to the Executive.




10.13

Section 409A Reformation.  Should any provision of this Agreement cause
immediate taxation and penalty to the Executive or the Bank as written, that
provision shall be reformed to comply with Section 409A of the Code while
maintaining its original intent as much as possible. However, any reformation
pursuant to Section 10.13 shall not be construed as an amendment or termination
under Article 9.




********




 





16




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive and a duly authorized Bank officer have signed
this Agreement this __ day of ______________, ____.













EXECUTIVE:

PEOPLES STATE BANK:







____________________________________

By:  _______________________________

________________________

Title:  _____________________________

 





17




--------------------------------------------------------------------------------

EXHIBIT A




PEOPLES STATE BANK




EXECUTIVE DEFERRED COMPENSATION AGREEMENT




Deferral Election




I elect to defer my Base Salary and bonus compensation (if any) received under
this Agreement with the Bank as follows:




Amount of Deferral

 

____

I elect to defer ____% of my Base Salary, not to exceed 20% of Base

Salary.

 

____

I elect to defer $_________ of Base Salary, not to exceed 20% of Base

Salary.

 

____

I elect to defer ____% of my bonus compensation, not to exceed 70% of

my bonus compensation.

 

____

I elect to defer $_________ of my bonus compensation, not to exceed

70% of my bonus compensation.

 




I understand that the election I make above will remain in place and continue
unless and until I submit another Exhibit A to the Bank and elect to stop,
increase, or decrease my Deferrals.  Any subsequent election, whether to stop,
start (or re-start), increase or decrease my Deferrals will not be effective
until the beginning of the Plan Year following the year in which the new Exhibit
A is submitted to the Bank.  For example, if you wish to stop your Deferrals,
you must submit a new Exhibit A to the Bank before December 31st of the current
year.  Your election to stop your Deferrals will then not be effective, however,
until January 1st of the following Plan Year.    




Signature  ___________________________




Date  _______________________________




Received by the Bank this ___ day of ______________, 200__.




By  ________________________________




Title  _______________________________














--------------------------------------------------------------------------------

EXHIBIT B




PEOPLES STATE BANK

EXECUTIVE DEFERRED COMPENSATION AGREEMENT




BENEFIT ELECTION




THIS BENEFIT ELECTION is made and entered into as of the ___ day of
______________, 2____, by ______________ (the “Executive”) pursuant to the
Executive Deferred Compensation Agreement (the “Agreement”) by and between
Peoples State Bank (the “Bank”) and the Executive.




The Executive, by circling in ink either OPTION 1 or OPTION 2 below, hereby
elects to receive the Normal Retirement Benefit described in Section 4.1 of the
Agreement in the manner set forth below.  The Executive and the Bank acknowledge
and agree that the Bank, in the absence of any valid Benefit Election by the
Executive under this EXHIBIT B, shall pay any benefit under Section 4.1 of this
Agreement in accordance with OPTION 1 below.




OPTION 1:




The Bank shall pay the amount set forth in Section 4.1 of the Agreement in a
single lump-sum payment




OPTION 2:




The Bank shall pay the benefit amount set forth in Section 4.1 of the Agreement
to the Executive in equal ___________  bi-weekly installments (not to exceed
three hundred ninety (390) bi-weekly installments).  The Bank shall credit
Interest, compounded bi-weekly, on the remaining balance of the benefit amount
set forth in Section 4.1 of the Agreement during the applicable installment
period set forth in this paragraph in accordance with Section 3.1.3 of this
Agreement.  For purposes of the Agreement, each installment paid under this
Option 2 shall be treated as a separate payment.




The Executive and Bank acknowledge and agree that the Executive may file a
subsequent Benefit Election under this EXHIBIT B,  and change the form of
benefit to be paid under Section 4.1 of the Agreement, provided that such
subsequent Benefit Election must (a) not be effective until after the twelfth
(12th) month following the date of the subsequent Benefit Election, and (b)
defer receipt of the benefit for an additional sixty (60) months from the date
such benefit would otherwise have been paid absent the subsequent Benefit
Election.  The Executive and Bank agree and acknowledge that any subsequent
Benefit Election under this EXHIBIT B not made within the time frame set forth
in the paragraph above shall be null and void, and in such event, the most
recent previous Benefit Election which is not null and void shall determine the
method in which the Executive’s benefit under Section 4.1 of this Agreement
shall be paid.




Executed this __ day of _______________, 2____.




Executive:  ____________________________________




Accepted by the Bank this ___ day of _____________, 2____.




By:  __________________________

Title:  _____________________________














--------------------------------------------------------------------------------

EXHIBIT C




PEOPLES STATE BANK

EXECUTIVE DEFERRED COMPENSATION AGREEMENT




DEATH BENEFIT ELECTION




THIS DEATH BENEFIT ELECTION is made and entered into as of the

 day of ______________, 2____, by ______________ (the “Executive”) pursuant to
the Executive Deferred Compensation Agreement (the “Agreement”) by and between
Peoples State Bank (the “Bank”) and the Executive.




The Executive, by circling in ink either OPTION 1 or OPTION 2 below, hereby
elects to receive the Death Benefit described in Section 5.1 of the Agreement in
the manner set forth below.  The Executive and the Bank acknowledge and agree
that the Bank, in the absence of any valid Death Benefit Election by the
Executive under this EXHIBIT C, shall pay any benefit under Section 5.1 of this
Agreement in accordance with OPTION 1 below.




OPTION 1:




The Bank shall pay the amount set forth in Section 5.1 of the Agreement in a
single lump-sum payment




OPTION 2:




The Bank shall pay the benefit amount set forth in Section 5.1 of the Agreement
to the Executive in equal ___________  bi-weekly installments (not to exceed
three hundred ninety (390) bi-weekly installments).  The Bank shall credit
Interest, compounded bi-weekly, on the remaining balance of the benefit amount
set forth in Section 5.1 of the Agreement during the applicable installment
period set forth in this paragraph in accordance with Section 3.1.3 of this
Agreement.  For purposes of the Agreement, each installment paid under this
Option 2 shall be treated as a separate payment.

The Executive and Bank acknowledge and agree that the Executive may file a
subsequent Death Benefit Election under this EXHIBIT C,  and change the form of
benefit to be paid under Section 5.1 of the Agreement, provided that such
subsequent Death Benefit Election must (a) not be effective until after the
twelfth (12th) month following the date of the subsequent Death Benefit
Election, and (b) defer receipt of the benefit for an additional sixty (60)
months from the date such benefit would otherwise have been paid absent the
subsequent Benefit Election.  The Executive and Bank agree and acknowledge that
any subsequent Death Benefit Election under this EXHIBIT C not made within the
time frame set forth in the paragraph above shall be null and void, and in such
event, the most recent previous Death Benefit Election which is not null and
void shall determine the method in which the Executive’s benefit under Section
5.1 of this Agreement shall be paid.




Executed this __ day of ______________, 2____.




Executive:  __________________________________




Accepted by the Bank this ___ day of _______________, 2____.




By:  __________________________

Title:  _____________________________

 











--------------------------------------------------------------------------------

Peoples State Bank

Executive Deferred Compensation Agreement




Beneficiary Designation Form




I, _____________________, designate the following as Beneficiary of any death
benefits payable under the Executive Deferred Compensation Agreement by and
between Peoples State Bank and ________________________:




Primary:
 ____________________________________________________________________________

Name

Address

Relationship




Contingent:
 _________________________________________________________________________

Name

Address

Relationship




Note:  To name a trust as beneficiary, please provide the name of the trustee(s)
and the exact name and date of the trust agreement.




I understand that I may change these Beneficiary designations by delivering a
new written designation to the Plan Administrator.  I further understand that
the designations will be automatically revoked if the beneficiary predeceases
me, or, if I have named my spouse as beneficiary and our marriage is
subsequently dissolved.




Name:  _______________________________




Signature:  _______________________________

Date:  __________________________




SPOUSAL CONSENT:

 

I consent to the Beneficiary designations above. I further acknowledge that if I
am named Beneficiary and the

marriage is subsequently dissolved, the designation naming me beneficiary will
be automatically revoked.

 

Spouse Name:  ____________________________

   

Signature:  _______________________________

Date:  ______________

 




Received by the Plan Administrator this ________ day of ___________________,
20___.




By:  _________________________________




Title:  _________________________________









